Citation Nr: 0601051	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  97-28 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for upper respiratory 
infection.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for eye irritation.  

7.  Entitlement to service connection for residuals of a 
right leg injury.

8.  Entitlement to an initial compensable rating for service-
connected hemorrhoids and anal fissures, postoperative, prior 
to February 10, 2004, and in excess of 10 percent as of 
February 10, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1970 and from January 1975 to July 1996.

This matter is before the Board of Veterans' Appeals on an 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims for service connection for 
a back condition, a sleep disorder, hearing loss, upper 
respiratory infection, headaches, eye irritation, and a right 
leg injury, and which granted service connection for 
hemorrhoids and anal fissures, postoperative, evaluated as 0 
percent disabling (noncompensable).  In August 2004, the RO 
increased the veteran's rating for his hemorrhoids and anal 
fissures, postoperative, to 10 percent, with an effective 
date of February 10, 2004.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

A review of the veteran's substantive appeal, received in 
October 1997, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
December 2002, the RO sent the veteran notice that a hearing 
was scheduled for January 29, 2003.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran does not have a back condition as a result of 
his service.

2.  The veteran does not have a sleep disorder as a result of 
his service.

3.  The veteran does not have bilateral hearing loss.

4.  The veteran does not have upper respiratory infection. 

5.  The veteran does not have headaches.

6.  The veteran does not have eye irritation as a result of 
his service.

7.  The veteran does not have residuals of a right leg injury 
as a result of his service.

8.  Prior to February 10, 2004, the veteran's service-
connected hemorrhoids and anal fissures, postoperative, are 
not shown to be productive of irreducible, large, or 
thrombotic hemorrhoids with excessive redundant tissue and 
evidencing frequent recurrences, or impairment of sphincter 
control causing constant slight or occasional moderate 
leakage.  

9.  As of February 10, 2004, the veteran's service-connected 
hemorrhoids and anal fissures, postoperative, are shown to 
have been manifested by a large internal hemorrhoid, but not 
persistent bleeding and with secondary anemia or fissures, or 
impairment of sphincter control causing occasional 
involuntary bowel movements necessitating wearing of a pad.





CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

2.  A sleep disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

3.  Bilateral hearing loss was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

4.  Upper respiratory infection was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  

5.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

6.  Eye irritation was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

7.  Residuals of a right leg injury was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  

8.  Prior to February 10, 2004, the criteria for a 
compensable rating for service-connected hemorrhoids and anal 
fissures, postoperative, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.114, Diagnostic Codes 7332, 7336 (2005).

9.  As of February 10, 2004, the criteria for a rating in 
excess of 10 percent for service-connected hemorrhoids and 
anal fissures, postoperative, have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for a 
back condition, a sleep disorder, hearing loss, upper 
respiratory infection, headaches, eye irritation, and 
residuals of a right leg injury.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

The Board notes that service connection is currently in 
effect for conditions that include a right shoulder 
condition; a right knee condition; and rhinoplasty, 
postoperative septoplasty with secondary septal perforation.  

A.  Back Condition

The veteran's service medical records show that in August 
1983, he received treatment for complaints of mid back pain.  
The report indicates that there was no radiation of symptoms, 
and no history of trauma.  The assessment was muscle spasm.  
In December 1986, he received treatment for complaints of low 
back pain after he went to pick up his cigarettes.  There was 
no diagnosis.  The veteran's retirement examination report, 
dated in April 1996, shows that his spine was clinically 
evaluated as normal.  In an accompanying "report of medical 
history," the veteran claimed to have recurrent back pain.  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which shows that the veteran asserted that he 
had an 8 to 10-year history of chronic low back pain.  On 
examination, the musculoskeletal system showed no evidence of 
disease or injury.  Gait, posture and balance were normal.  
An X-ray report for the lumbosacral spine contains an 
impression noting minimal anterior wedging at L1.  The 
relevant diagnosis was chronic lumbosacral strain.  

An April 2003 VA joints examination report shows that the 
veteran had normal gait, with no functional limitations on 
standing or walking.  There was no relevant diagnosis.  

A June 2003 VA progress note indicates that the veteran 
denied joint ache or muscle weakness, and that on examination 
the spine had normal curvature and was nontender.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was treated for back pain on two 
occasions during service, in 1983 and three years later, in 
1986.  These were apparently acute conditions, as evidenced 
by the three-year interval between treatment, the subsequent 
lack of treatment during the veteran's remaining 10 years of 
service, and the lack of a finding of a back condition in the 
veteran's April 1996 retirement examination report.  
Therefore, a chronic condition is not shown during service.  
In addition, although chronic lumbosacral strain was noted in 
the October 1997 VA examination report, this report is over 
seven years old, and there is no subsequently dated evidence 
of a back disorder.  There is no evidence of arthritis of the 
lumbosacral spine within one year of the veteran's separation 
from service.  See 38 U.S.C.A. § 1112, 1137; 38 C.F.R. 
§ 3.307, 3.309.  Finally, even assuming arguendo that a 
current back disorder is shown, there is no competent 
evidence that such back disorder is related to the veteran's 
service.   Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

B.  Sleep Disorder

The veteran's service medical records do not show treatment 
for sleep symptoms, or a diagnosis of a sleep disorder.   The 
veteran's retirement examination report, dated in April 1996, 
shows that his neurological system was clinically evaluated 
as normal.  In an accompanying "report of medical history," 
the veteran claimed to have frequent trouble sleeping.  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which contains a diagnosis of "history of 
sleep loss secondary to should pain."  A VA progress note, 
dated in June 2003, shows that the veteran complained of 
insomnia "for several months."  The relevant impression was 
insomnia.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was not treated for sleep symptoms 
during service, nor was he diagnosed with a sleep disorder.  
Therefore, a chronic condition is not shown during service.  
In addition, although the October 1997 VA examination report 
notes sleep loss secondary to shoulder pain, this notation 
does not indicate a chronic sleep disorder, and by its terms 
it states that it is by history only.  The next relevant 
evidence comes almost six years later, in the June 2003 VA 
progress note, which shows that the veteran complained a 
history of insomnia "for several months," and which notes 
insomnia but does not indicate a chronic condition.  See 
generally 38 C.F.R. § 3.303(b).  In summary, the evidence is 
insufficient to show that the veteran has a chronic sleep 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Finally, even assuming arguendo that a 
current sleep disorder is shown, there is no competent 
evidence that such sleep disorder is related to the veteran's 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

C.  Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 HZ are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

The veteran's service medical records show that in April 
1992, he was treated for complaints involving the right ear 
and sinus.  There was no diagnosis.  Service medical records 
include audiometric examination results, dated in June 1983, 
April 1986, February 1991, September 1994, and April 1996 
(retirement examination report), which do not show that he 
met the criteria for a hearing loss disability under 38 
C.F.R. § 3.385.  The veteran's April 1996 retirement 
examination report also shows that his ears, and drums, were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran claimed to have "ear, nose 
or throat trouble," but he denied having had hearing loss.  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA general medical examination 
report, dated in October 1997, which contains diagnoses that 
included high frequency hearing loss bilaterally.  A VA audio 
examination report, dated in November 1997.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
35
LEFT
25
20
20
30
30

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  

The Board finds that the claim must be denied.  Although the 
Board has considered the October 1997 "diagnosis," it does 
not appear to have been based on a review of the veteran's C-
file, and it does not cite to any audiometric examination 
reports.  The Board assigns greater probative weight to the 
audiometric test results of record, which do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.   In summary, a review of the record shows that there 
is no competent evidence to show that the veteran has a 
current hearing loss disorder by VA standards.  Id.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Gilpin; see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

D.	Upper Respiratory Infection

The veteran's service medical records show that in October 
1981, and March 1991, he was treated for a viral syndrome.  
The veteran's retirement examination report, dated in April 
1996, shows that his lungs and chest were clinically 
evaluated as normal, and that his lungs were CTA (clear to 
auscultation).  In an accompanying "report of medical 
history," the veteran denied having chronic or frequent 
colds, or a chronic cough.   

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which notes that the lungs were clear 
bilaterally with symmetrical breath sounds of good quality.  
The relevant "diagnosis" was "History of previous URI 
(upper respiratory infection) (resolved)."  A June 2003 VA 
progress note shows that he denied having a sore throat, 
difficulty swallowing, a cough or dyspnea.  On examination, 
the lungs were clear to auscultation.  He was urged to quit 
smoking.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was treated for viral syndrome on two 
occasions during service, with a ten-year gap between each 
treatment, and no treatment for upper respiratory symptoms 
between October 1991 and separation from service in July 
1996.  In addition, upper respiratory infection was not found 
at the time of his retirement examination.  Therefore, a 
chronic condition is not shown during service.  Although the 
October 1997 VA examination report notes a history of URI, 
this was by history only, and the veteran's URI was 
characterized as "resolved."  Furthermore, this 
"diagnosis" is over seven years old, and there is no 
competent evidence of upper respiratory infection treatment, 
or of a diagnosis of upper respiratory infection, since that 
time.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Gilpin; Brammer.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

E.  Headaches

The veteran's service medical records show that in January 
1989, the veteran received treatment for complaints of 
headaches and epigastric pain.  The assessments were tension 
headaches, and abdominal muscle strain.  In March 1991, he 
received treatment for complaints of headaches, sinus 
drainage, weakness and fatigue.  The assessment was viral 
syndrome.  In May 1991, he received treatment for complaints 
that included headaches, congestion, cold, and cough.  The 
assessment was "health maintenance for above."  The 
veteran's retirement examination report, dated in April 1996, 
shows that his neurological system was clinically evaluated 
as normal.  In an accompanying "report of medical history," 
the veteran claimed to have recurrent frequent headaches.  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which contains a diagnosis of "headache 
secondary to sinus congestion."  A VA progress note, dated 
in June 2003, shows that the veteran denied having headaches.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was treated for headache symptoms on 
three occasions during service.  The veteran's second two 
treatments during service were in association with a number 
of other symptoms; in one case there was no diagnosis, and in 
the other case the assessment was viral syndrome.  With 
regard to the first treatment for headaches, this was in 
January 1989, at which time he was diagnosed with tension 
headache.  This was the only diagnosis of a headache 
disorder, and a headache disorder was not diagnosed during 
the veteran's remaining 16 years of service.  In addition, 
headaches were not found at the time of his retirement 
examination.  Therefore, a chronic condition is not shown 
during service.  Although the October 1997 VA examination 
report notes headaches secondary to sinusitis, it does not 
indicate a chronic condition.  Furthermore, this diagnosis is 
over seven years old, and there is no competent evidence of 
headache treatment, or of a diagnosis of a headache disorder, 
since that time.  The Board points out that the RO determined 
that the veteran's headaches were a symptom of his service-
connected rhinosinutis, and they are evaluated as part of 
that disability in accordance with Diagnostic Code 6510, 
which specifically incorporates headaches.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 (2005).  The veteran has not 
been diagnosed as having a chronic headache disorder, 
separate and apart from his service-connected rhinosinutis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

F.  Eye Irritation

Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b) (August 26, 1996), defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  The Manual further provides that 
there is long established policy permitting a grant of 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase in myopia producing an uncorrectable 
impairment of vision; only under such unusual circumstances, 
with uncorrectable residuals, may refractive error be 
considered service connected.  Irregular astigmatism may be 
due to corneal inflammation, injury or operation. Only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  

The veteran's service medical records show that in January 
1989, he was treated for headaches, and that he reported that 
his headaches hurt his eyes, but that he did not have a 
change in vision.  There was no relevant diagnosis.  Reports, 
dated in June 1983, April 1986, and June 1995, show that he 
had uncorrected vision of 20/20 (near and distant) in both 
eyes.  In April 1984, he was diagnosed as having bilateral 
eye irritation due to chlorine exposure daily.  A February 
1991 report shows that he had uncorrected vision of 20/15 
(distant) in both eyes, and 20/50 (near) in both eyes.  The 
veteran's retirement examination report, dated in April 1996, 
also notes uncorrected distant vision of 20/20 in both eyes, 
uncorrected near vision of 20/20 (right eye) and 20/30 (left 
eye), and shows that his eyes were clinically evaluated as 
normal.  In an accompanying "report of medical history," 
the veteran indicated that he did not have a history of eye 
trouble.  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which shows that on examination, the pupils 
were equal, round, and reacted to light.  Extraocular 
movements were full and without nystagmus.  The corneas, 
anterior chambers, and lenses appeared clear.  A fundoscopic 
examination was normal bilaterally.  The diagnosis was 
presbyopia.

A VA eye examination report, dated in January 1998, states 
that the veteran presented with no significant history.  On 
examination, he had uncorrected vision of 20/50 (near) and 
20/30 (far) (right eye), and 20/30 (near) and 20/25 (far) 
(left eye).  Corrected vision was 20/20 near and far, OU.  On 
examination, the lids and lashes were normal, and extra 
ocular movement tests were normal.  The lens, macula and 
vessels were clear.  The report contains a diagnosis of 
"prebyopia normal for age."  

A VA progress note, dated in June 2003, shows that the 
veteran denied acute visual change.  On examination, the 
sclera were non-icteric, and the pupils were equal and 
reactive to light and accommodation.  Extra ocular movements 
were intact.  Discs were sharp and there was no retinal 
abnormality.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was not treated for, or diagnosed with 
a chronic eye disorder during service.  Therefore, a chronic 
condition is not shown during service.  In addition, to the 
extent that the veteran may have defective visual acuity, 
under 38 C.F.R. § 3.303(c) (2005), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9 (2005); 
Beno v. Principi, 3 Vet. App. 439 (1992); M21-1, Part VI, 
11.07(b).  Finally, there is no competent evidence to show 
that the veteran has a current eye disorder, other than 
refractive error.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

G.  Residuals - Right Leg Injury

The Board initially notes that service connection is 
currently in effect for a right knee condition.  Therefore, 
service connection for any disability shown must be distinct 
from his service-connected right knee condition.  See 38 
C.F.R. § 4.14 (2005) (avoidance of pyramiding).  As used 
herein, the term "residuals of a right leg injury" is 
intended to exclude a right knee condition.

The veteran's service medical records show that in June of 
1982 he received treatment for complaints of right leg pain 
after running.  The assessment was muscle spasm.  In August 
1993, he received treatment for complaints of a slight right 
leg ache after he was struck on the lateral side of his right 
leg by a cab.  The report notes that he had minimal 
complaints and that he was ambulatory.  On examination, there 
was no deformity, swelling, ecchymosis, or tenderness.  He 
was neurovascularly intact, and there was a full and active 
range of motion.  The assessment was right leg contusion.  
The veteran's retirement examination report, dated in April 
1996, shows that his lower extremities were clinically 
evaluated as normal (except for right knee pain).  In an 
accompanying "report of medical history," the veteran 
claimed to have cramps in his legs.  He also reported a 
history of lameness, painful and swollen joints, and 
arthritis (none of which were additionally described).  

As for the post-service evidence, it consists of VA progress 
notes, and examination reports, dated between 1997 and 2004.  
This evidence includes a VA examination report, dated in 
October 1997, which shows that on examination, the 
musculoskeletal system showed no evidence of disease or 
injury.  Gait, posture and balance were normal.  He was able 
to walk heel to toe, and to stand and hop on one foot.  There 
was no relevant diagnosis.  

A January 2003 report from the S&W Killeen Clinic indicates 
that the veteran received treatment after a refrigerator 
struck him on the right knee.  On examination, he had a 
normal gait.  

The Board has determined that the claim must be denied.  In 
this case, the veteran was treated for right leg symptoms in 
June of 1982 (for right leg muscle spasm) and in August 1993 
(for a right leg contusion).  A right leg disorder was not 
diagnosed between 1982 and 1993, or from August 1993 until 
separation from service in July 1996.   Residuals of a right 
leg injury were not found at the time of his retirement 
examination.  Therefore, a chronic condition is not shown 
during service.  Furthermore, there is no competent evidence 
to show that the veteran currently has a right leg disorder, 
or any such disability is related to his service.  Gilpin.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  



H.  Conclusion

With regard to the foregoing claims, the Board has considered 
the veteran's written testimony submitted in support of his 
arguments that he has the claimed conditions.  Although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).   In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Evaluation

The veteran argues that higher initial evaluation is 
warranted for his service-connected hemorrhoids and anal 
fissures, postoperative.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service medical records show that between April 
and May of 1987, he was treated for complains of a 
hemorrhoid.  An August 1988 report contains an assessment of 
rectal fissure, and noted that there were no hemorrhoids.  In 
June 1993, he was treated for rectal pain.  A small anal 
fissure was noted.  He was scheduled for a lateral 
sphincterotomy.  A July 1993 report stated that he was doing 
well and that the incision was well-healed.  The veteran's 
retirement examination report, dated in April 1996, shows 
that his anus and sphincter were clinically evaluated as 
normal, that he had good sphincter tone, and no occult blood.  

In January 1997, the RO granted service connection for 
hemorrhoids and anal fissures, postoperative, evaluated as 
noncompensable.  The veteran appealed the issue of 
entitlement to an initial compensable rating.  In August 
2004, the RO increased the veteran's rating for his 
hemorrhoids and anal fissures, postoperative, to 10 percent, 
with an effective date of February 10, 2004.  

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the issue may be stated as 
whether the criteria for a compensable rating have been met 
prior to February 10, 2004, and whether the criteria for a 
rating in excess of 10 percent have been met as of February 
10, 2004.  

A.  Prior to February 10, 2004

The veteran's disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.114, DC 7336.  Under 38 C.F.R. § 4.114, 
DC 7336, which pertains to both internal and external 
hemorrhoids, a 0 percent (noncompensable) evaluation is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  38 C.F.R. § 4.114.  

The relevant post-service evidence consists of VA progress 
notes, and examination reports, dated between 1997 and 
February 9, 2004.  This evidence includes a VA general 
medical examination report, dated in October 1997, which 
shows that the veteran reported having chronic anal leakage 
and occasional minor pain with small amounts of bright red 
blood.  On examination, the rectum was without inflammation 
or lesion.  There was no rectal bleeding.  The relevant 
diagnosis was history of anal fistula.  

A VA examination report for the rectum and anus, dated in 
October 1997, shows that the veteran complained of "very 
slight fecal incontinence."  The report notes that he did 
not have any other symptoms, that he denied having abdominal 
pain, weight loss, and that he reported no recent anal 
bleeding or anal canal pain.  On examination, the veteran's 
sphincter control could not be graded, but he was noted to 
have "off and on a small amount of fecal content."  The 
report indicates that a pad was needed.  The veteran was 
asymptomatic from hemorrhoids, and on examination, there was 
no evidence of external hemorrhoids.  Sphincter tone seemed 
to be good.  There was no anal fissure, and no evidence of 
bleeding.  

A VA progress note, dated in June 2003, shows that the 
veteran complained of incontinence.  He stated that he used 
an underwear guard.  A rectal examination was deferred, and 
there was no relevant diagnosis.  

The Board finds that the criteria for a 10 percent rating 
have not been met.  During the time period in issue, the 
medical evidence does not even show that hemorrhoids were 
present.  In summary, there is no current evidence of 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
compensable rating have not been met.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.114, 
DC 7332, impairment of sphincter control of the rectum and 
anus, a 10 percent evaluation contemplates constant slight or 
occasional moderate leakage.  However, the Board finds that 
the criteria for a 10 percent rating have not been met.  
Specifically, the only relevant medical findings are found in 
the October 1997 VA examination report.  This report shows 
that the veteran was noted to have "off and on a small 
amount of fecal content."  There are no other relevant 
medical findings during the remaining time period in issue, 
which is a period of over six years.  The lack of documented 
treatment, despite the veteran's complaints of leakage, weigh 
against the claim.  The Board therefore finds that the 
evidence is insufficient to show that the veteran had 
constant slight, or occasional moderate leakage, as 
contemplated for a 10 percent evaluation under Diagnostic 
Code 7332.  Given the foregoing, the preponderance of the 
evidence is against the claim for a compensable rating.

B.  As of February 10, 2004

The RO has evaluated the veteran's as 10 percent disabling as 
of February 10, 2004.  

Under 38 C.F.R. § 4.114, DC 7336, a 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia or when there are hemorrhoids with fissures. 

A VA examination report for the rectum and anus, dated in 
February 2004, shows that the examination was conducted on 
February 10, 2004.  The report shows that on examination, 
sphincter control was "fairly good."  The veteran was not 
wearing a pad, but reported that he used baby wipes at work.  
There was no bleeding, and no thrombosed hemorrhoids.  There 
was fecal leakage.  The lumen was normal.  There was no 
clinical anemia, no fissures, no hemorrhoids, and no evidence 
of bleeding.  The diagnoses were status post anal fissure 
surgery with residuals as dictated above, and "hemorrhoids, 
none at this time."  

A VA proctosigmoidoscopy procedure note, dated February 19, 
2004, shows that there was indication of fecal incontinence.  
An external examination was within normal limits, and a 
digital rectal examination revealed a large internal 
hemorrhoid.  The impression was Grade III internal hemorrhoid 
with active bleeding.  

The Board finds that the criteria for a 20 percent rating 
have not been met.  The medical evidence shows that on one 
occasion, on February 19, 2004, a large internal hemorrhoid 
with active bleeding was present.  However, there is no other 
evidence of bleeding, and the Board finds that this single 
episode is insufficient to show persistent bleeding.  In 
addition, there is no medical evidence whatsoever to show 
that the veteran has secondary anemia, or that he currently 
has fissures.  In this regard, although the veteran is 
service-connected for residuals of an anal fissure incurred 
during service, both the October 1997 and February 2004 VA 
examination reports state that an anal fissure was not 
present.  The Board therefore finds that the evidence is 
insufficient to show that the veteran has hemorrhoids with 
persistent bleeding and with secondary anemia, or hemorrhoids 
with fissures, as contemplated for a 20 percent evaluation 
under Diagnostic Code 7336.  Given the foregoing, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent.

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, under  DC 7332, a 30 percent 
evaluation is warranted for occasional involuntary bowel 
movements, necessitating the wearing of a pad.  Here, 
although there is evidence of fecal incontinence, none of the 
medical evidence provides a basis to find that it is of such 
severity as to amount to involuntary bowel movements.  In 
this regard, the February 2004 VA examination report shows 
that sphincter control was determined to be "fairly good," 
that the veteran was not wearing a pad, and that he reported 
that he used baby wipes at work.  Given the foregoing, the 
Board finds that the evidence is insufficient to show that 
the veteran has occasional "involuntary bowel movements" 
necessitating the wearing of a pad, and that the criteria for 
a rating in excess of 10 percent under DC 7332 have not been 
met.


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in April 
and September of 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  The August 2002 SSOC notified the veteran 
of the provisions of 38 C.F.R. § 3.159(b)(1) which advises 
the veteran that VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  To the extent that 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for etiological opinions are not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims suffer 
from several combinations of the following defects: the 
veteran is not shown to have received treatment for, or a 
diagnosis of, the claimed condition during service, which 
ended in July 1996, and the claims file does not currently 
contain competent evidence showing that he has the claimed 
condition, and/or that the claimed condition is related to 
his service.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a back condition is denied.

Service connection for a sleep disorder is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for upper respiratory infection is denied.

Service connection for headaches is denied.

Service connection for eye irritation is denied.

Service connection for residuals of a right leg injury is 
denied.

Prior to February 10, 2004, an initial compensable rating for 
service-connected hemorrhoids and anal fissures, 
postoperative, is denied.

As of February 10, 2004, a rating in excess of 10 percent for 
service-connected hemorrhoids and anal fissures, 
postoperative, is denied.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


